DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) and Wadman et al. (US 6,617,541).
 	Regarding claim 1, Miyashita et al. discloses a method for collision avoidance of a laser machining head in a machining space of a laser machining tool (abstract, i.e., when an operation is performed in a direction (Z-axis direction) in which a machining head is brought closer to workpiece, a numerical controller that controls a laser beam machine avoids a collision of the machining head with the workpiece by switching to gap control when a gap sensor detects a gap amount between the machining head and the wokrpiece. At this point, whether to perform the operation to bring the machining head closer to the workpiece by gap control using a detection value of the gap sensor or by moving machining head to a position determined by parameters can be selected using a mode switching unit), having the steps of: 
abstract); 
 	“checking for collision between the upright object and the laser machining head based on a predetermined cutting plan” (fig.1 shows the movement the laser nozzle from left to right at a predetermined cutting plan. The upright object of the workpiece is higher than the left. Abstract, i.e., At this point, whether to perform the operation to bring the machining head closer to the workpiece by gap control using a detection value of the gap sensor or by moving machining head to a position determined by parameters can be selected using a mode switching unit) and/or the current position of the laser machining head; “controlling the drives for moving the laser machining head for collision avoidance in case of recognized risk of collision” (para.0013-0014, 0031 and 0033 discuss about the machining head can be controlled based on the height of the wokpiece to avoid collision).
 	Miyashita et al. is silent regarding the type of the at least one sensor is optical sensor; capturing images of the workpieces; detecting a change in an image of the workpiece; detecting a change in an image of the workpiece; recognizing whether the change comprises an object standing upright relative to the workpeice.
 	Yuasa et al. discloses a method for collision avoidance of a col.1 at lines 9-12, i.e., a method for checking interference … processing program, and checking propriety for machine tools such as a NC machine tool), having the steps of: 
 	“monitoring a workpiece in the machining space with at least one optical sensor” (col.4 at lines 11-21, i.e., the image processor  are connected to a three dimensional image sensing device  … by a CCD camera and a projector … the image sensing device senses three dimensionally the image of the processing material W positioned and arranged on the table); 
 	“capturing images of the workpieces” (col.2 at lines 47-61, i.e., three-diemnsinoal shape of the processing material is measured by the three dimensional measurement detector to obtain the processing material shape data and col.4 at lines 23-43, i.e., CCD camera senses the image of the tool holder and the processing tool attached to the main shaft);
 	“detecting a change in an image of the workpiece” (col.2 at lines 47-61, i.e., check … the three dimensional shape of the processing material measured by the detector … whether the difference between the processing material shape data and the product shape data at the same coordinate position);
 	“recognizing whether the change comprises an object standing upright relative to the workpeice in the machining space” (col.6 at lines 43 – col.7 at line 7 and figs.3-7. Fig.6 shows the change in the image in z-direction (Zw) such that an object is part of wokrpiece at upright position and the upright position can be a relative position based on user’s viewing angle or position. Fig.4 shows the product shape having an upright where the upright of the workpiece can constitute an object. Please noted that machining space is user defined space);
 	“checking for collision between the upright object and the laser machining head based on a predetermined cutting plan and/or the current position of the laser machining head; controlling the drives for moving the laser machining head for collision avoidance in case of recognized risk of collision” (col.7 at lines 57-67 and col.8 at lines 1- 20 and fig.3. Please that noted the col.7-col.8 discuss about the program for determine the position of the processing material W is in the space to be occupied by the machine then determine that the processing material W and the machine interfere with each other). Miyashita 
 	Modified Miyashita et al. is silent regarding an object cut from the workpiece is tilted with at least a portion of the object standing upright relative to the workpiece.
 	Wadman et al. teaches “an object cut from the workpiece is tilted with at least a portion of the object standing upright relative to the workpiece” (annotated fig.5). Modified Miyashita et al. teaches a laser processing device. Wadman et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Miyashita et al. with Wadman et al., by modifying Miyashita et al.’s workpiece platform according to Wadman et al.’s workpiece platform, to facilitate separate the residual and product of workpiece portions.
 	The combination of Miyashita et al., Yuasa et al. and Wadman et al. would meet the claim limitation of “recognising whether the change comprises an object cut from the wokrpiece standing upright relative to the workpeice” because Yuasa et al. recognizing whether the change comprises an object standing upright relative to the 
 	Regarding claim 4, modified Miyashita et al. discloses “a 3D object of the change is modelled and is checked for collision between the 3D object and the laser machining head” (Yuasa et al., figs.4-5 teaches CCD camera can be used to take image of product shape in 3D. Abstract, i.e., the machine shape data defining the three-dimensional shape of the machine side including the main shaft head provided with the processing tool and the tool holder attached thereto is obtained, and whether the coordinate position of said processing material given by said processing material’s shape data is in the space to be occupied by the machine given by said machine’s shaped data or not is determined at the relative movement position between the main shaft head and the work table by execution of the processing program … and when the coordinate position of the processing material W is in the space to be occupied by the machine, it is determined that the processing material W and the machine interfere with each other. Also see fig.3).
 	Regarding claim 9, modified Miyashita et al. discloses “the recognition is based on already pre-calculated possible positions of cut parts of the workpieces” (Miyashita et al.,  para.0038-0040, i.e., the movement of the machining head 40 is started according to a positioning command that commands the movement to the next machining point. Then, the bock remaining-movement-amount calculation unit 72 calculates a remaining movement amount of the bock by integrating moving commands output from the movement amount calculation units. Examiner interpreted that the calculated remaining movement amount of block is considered as pre-calculated positions of cut parts of the workpiece … the movement of machining head 40 is started according to a positioning command that commands the movement to the next machining point).
 	Regarding claim 11, modified Miyashita et al. discloses “the laser machining head is anticipated by means of the trajectory thereof to bypass the change or to stop” (Miyashita et al., abstract, i.e., at this point, whether to perform the operation to bring the machining head closer to the workpiece by gap control using a detection value of the gap sensor or by moving the machining head to a position determined by parameters can be selected. Fig.1 shows the laser machining head is anticipated by means of the trajectory thereof to stop).




 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584), Caristan (US 8,367,969) and Wadman et al. (US 6,617,541) as applied in claims 1, 4, 9 and 11 above, and further in view of Choo et al. (US 2003/0209528) and Regaard et al. (US 2016/0193692). 
Regarding claim 2, modified Miyashita et al. discloses all the features of claim limitations as set forth above except for measuring points are defined along a cutting contour of a cut part and monitored for brightness and/or colour values.
 	Choo et al. teaches “measuring points are defined along a cutting contour of a cut part” (fig.1 shows a plurality of cutting keys 20 is used as measuring points that is defined along a cutting contour of a cutting part.  Para.0009, i.e., glass substrate 1 for cutting, where cutting keys are formed on each corner of LCD unit cells, and scribe lines 4a, 4b are defined along the cutting keys 20). Miyashita et al. teaches laser processing. Choo et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Choo et al., by adding Choo et al.’s cutting keys 20 to Miyashita et al.’s cutting area, to provide alignment for cutting (para.0009 and fig.1) as taught by Choo et al. 
 	Regaard et al. teaches “pointes are monitored for brightness and/or colour values” (para.0030, i.e., it is possible to draw conclusions about the cutting front angle as a characteristic variable of the cutting process from the brightness value or measured overall intensity of the image, or of a portion of this image. Please noted that the image constitutes points or pixels). Miyashita et al. teaches laser processing. Regaard et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Regaard et al., by adding Regaard et al.’s control method includes dragging observation to Miyashita et al.’s device, for purpose of keeping the alignement of the observation direction relative to the advance direction of the cutting process (para.0028-0030) as taught by Regaard et al.


 	 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) and Wadman et al. (US 6,617,541) as applied in claims 1, 4, 9 and 11 above, and further in view of Hilderbrand et al. (US 2010/0176099).
 	Regarding claim 3, modified Miyashita et al. discloses all the features of claim limitations as set forth above except for the images are captured offset in time and that a change in an image of the workpiece is detected relative to a chronologically earlier image of the workpiece.
 	Hilderbrand et al. teaches “the images are captured offset in time and that a change in an image of the workpiece is detected relative to a chronologically earlier image of the workpiece” (para.0044 discuss about a camera can be used for picking up the workpiece from different points of view. Fig.1a and para.0012 discuss about translator displacement and rotatory displacement can be made. Fig.1a shows the images are captured offset in time and that a change in an image of the workpiece is detected relative to a chronologically earlier image of the workpiece such has images of 1 and 2). Miyashita et al. teaches laser processing. Hilderbrand et al. teaches laser processing (para.0043 and claim 15). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Hilderbrand et al., by adding Hilderbrand et al.’s program to Miyashita et al.’s control unit, to provide manufacturing accuracies down to some few micrometers can be achieved (para.0005) as taught by Hilderbrand et al.


 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) and Wadman et al. (US 6,617,541) as applied in claims 1, 4, 9 and 11 above, and further in view of Lee (US 2011/0313561).
 	Regarding claim 10, modified Miyashita et al. “a cut part is identified” (Miyashita et al., para.0030, i.e., when a next machining start point Ps is positioned higher than a machining end point Pe).
 	Miyashita et al. is silent regarding compared with its position with already calculated possible positions of this cut part.
 	Lee teaches “compared with its position with already calculated possible positions of this cut part” (abstract discuss about laser machining and para.0032, i.e., determine the alignment positions on the substrate … the absolute coordinates may be also calculated by the information by the optical pick unit. Para.0040, i.e., the pattern detected by moving the plurality of optical pickup units … are stored while being transformed into the information on the error positions in the memory unit connected to the optical pickup unit in real time (S104). Examiner noted that the transformation from the image into information on the error positions required calculation in order to transfer image data into position data. Fig.2 and abstract discuss about comparing reference position information with error position information). Miyashita et al. teaches laser processing. Lee teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Lee, by adding Lee’s program to Miyashita et al.’s control unit, to improve the substrate .



Allowable Subject Matter
 	Claim 19 is allowed.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). In this case, applicant should correct the claim 19 to overcome claim objections.  
 	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
 	Applicant's arguments filed on 02/25/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


 	In response, the amendment to claims overcome the claim objections. Thus, claim objections have been withdrawn.
 	(3) Applicant argues “allowable subject matter … applicant submits that it is the claim as a whole rather than any particular limitation” on pages 8-11.
 	In response, the allowable subject matter of claim 5 refers to including all of the limitations of the base claim and any intervening claims. Please see above. 
 	(4) Applicant argues “35 USC 103 …applicant respectfully submits that the independent claims as presented are not anticipated nor made obvious by Miyashita either singly or in combination with any other reference of record” on pages 8-10.
 	In response, examiner agreed that the amendment to claims changed the scope of invention that overcome prior rejections. However, examiner has introduced Wadman et al. (US 6,617,541) in current rejections.  


Conclusion

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JIMMY CHOU/Primary Examiner, Art Unit 3761